03/08/2021



                                                                                   Case Number: DA 20-0246




           IN THE SUPREME COURT OF THE STATE OF MONTANA
                            No. DA 20-0246

STATE OF MONTANA,

      Plaintiff and Appellee,

      v.

NATHAN EDWARD ANDERSON,

      Defendant and Appellant.


                                     ORDER

      Upon consideration of Appellant’s motion for extension of time, and good

cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including April 4, 2021, within which to prepare, file, and serve Appellant’s

reply brief.




                                                                              Page 1 of 1
                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              March 8 2021